Case 2:19-cv-12588-DML-EAS ECF No. 24 filed 09/09/20                    PageID.459       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JUANITA BUTHIA,

               Plaintiff,                                  Case Number 19-12588
v.                                                         Honorable David M. Lawson
                                                           Magistrate Judge Elizabeth A. Stafford
COMMISSIONER OF SOCIAL SECURITY,

               Defendants.
                                               /

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
               DISMISSING THE COMPLAINT WITHOUT PREJUDICE

       Presently before the Court is the report issued on August 5, 2020 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

defendant’s motion for summary judgment, deny the plaintiff’s motion for summary judgment,

and dismiss the complaint with prejudice. Although the magistrate judge’s report stated that the

parties to this action may object to and seek review of the recommendation within fourteen days

of service of the report, no objections have been filed. The parties’ failure to file objections to the

report and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate

judge’s report releases the Court from its duty to independently review the matter. Thomas v. Arn,

474 U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 23) is

ADOPTED, the defendant’s motion for summary judgment (ECF No. 22) is GRANTED, the

plaintiff’s motion for summary judgment (ECF No. 19) is DENIED, and the complaint is

DISMISSED WITH PREJUDICE.
Case 2:19-cv-12588-DML-EAS ECF No. 24 filed 09/09/20    PageID.460      Page 2 of 2




                                               s/David M. Lawson
                                               DAVID M. LAWSON
                                               United States District Judge

Dated: September 9, 2020




                                       -2-
